Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was charged with failing to obey a direct order and failing to comply with instructions given by staff regarding urinalysis testing procedures in violation of the prison’s disciplinary rules. He was found guilty of the charges following a tier III disciplinary hearing, which determination was affirmed upon administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The testimony of the correction officers who reported the incident established that petitioner was given a direct order not to use the bathroom when he arrived at the *908first aid area and that the standard urinalysis procedure requires inmates to refrain from urináting immediately prior to providing a sample to ensure the accuracy of the result. This testimony, together with the misbehavior report, constitutes substantial evidence to support the determination of guilt (see Matter of Odome v Goord, 14 AD3d 975, 975 [2005]; Matter of Lopez v Goord, 14 AD3d 771 [2005]). Petitioner’s remaining claims have not been preserved for our review (see Matter of Stanislas v Senkowski, 253 AD2d 972, 973 [1998]; Matter ofMcClean v Le Fevre, 142 AD2d 911, 912 [1988]; see also Matter of Youngblood v Goord, 267 AD2d 640, 640 [1999]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.